Opinion issued February 27, 2014.




                                    In The

                           Court of Appeals
                                    For The

                       First District of Texas
                          ————————————
                           NO. 01-12-00445-CV
                         ———————————
 CAROLYN JAMES, INDIVIDUALLY AND AS NEXT FRIEND OF HER
         MOTHER, MARY OLIVE CALKINS, Appellant
                                      V.
                   LINDA CAROL GOEHRS, Appellee


                  On Appeal from the 61st District Court
                          Harris County, Texas
                     Trial Court Case No. 0875812A


                          MEMORANDUM OPINION

     Carolyn James sued her brother Richard Steven Calkins over the right to

manage the assets of their incapacitated mother. Linda Goehrs, who was

purportedly appointed temporary guardian of the mother by a probate court,
intervened. This appeal concerns the aspect of the case related to allegations

between James and Goehrs.

      The parties agree that the trial court should have dismissed the claims at

issue in this appeal. The parties agree that dismissal should have been without

prejudice. Accordingly, we reverse the trial court’s judgments granting summary

judgment to Goehrs and render judgment dismissing all claims between Carolyn

James, Individually and As Next Friend of Her Mother, Mary Olive Calkins, and

Linda Carol Goehrs, without prejudice.

      Any pending motions are denied as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2